FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                               September 29, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                              FOR THE TENTH CIRCUIT




    NORMA LETICIA
    GALINDO-GONZALEZ,

                Petitioner,

    v.                                                   No. 09-9507
                                                     (Petition for Review)
    ERIC H. HOLDER, JR.,
    United States Attorney General,

                Respondent.


                              ORDER AND JUDGMENT *


Before HENRY, Chief Judge, BRORBY, Senior Circuit Judge, and HARTZ,
Circuit Judge.



         Norma Leticia Galindo-Gonzalez petitions for review of an order of the

Board of Immigration Appeals (BIA) affirming the immigration judge’s (IJ)

denial of her application for cancellation of removal, pursuant to 8 U.S.C.



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
§ 1229b(b). Respondent asserts that 8 U.S.C. § 1252(a)(2)(B) deprives this court

of jurisdiction to review the agency’s determination. We agree and therefore we

must dismiss the appeal.

                                     Background

      Ms. Galindo-Gonzalez is a native and citizen of Mexico who entered the

United States without inspection in 1991. She conceded that she is a removable

alien, but requested the relief of cancellation of removal for nonpermanent

residents under 8 U.S.C. § 1229b(b). Under that section, the Attorney General

may cancel removal of an alien who is inadmissible or deportable from the United

States if the alien satisfies four criteria: (1) she has been physically present in the

United States for a continuous period of not less than ten years immediately

preceding the date of her application; (2) she has been a person of good moral

character during that period; (3) she has not been convicted of certain offenses;

and (4) “removal would result in exceptional and extremely unusual hardship to

the alien’s spouse, parent, or child, who is a citizen of the United States or an

alien lawfully admitted for permanent residence.” 8 U.S.C. § 1229b(b)(1).

The IJ concluded that Ms. Galindo-Gonzalez met the first three criteria.

Ms. Galindo-Gonzalez asserted that she also met the fourth, because her removal

to Mexico would result in exceptional and extremely unusual hardship to her two

minor sons, both of whom are United States citizens. The children, aged 15 and 9,

are qualifying relatives under § 1229b(b)(1)(D). The IJ determined that although

                                          -2-
the children would endure hardship if they relocated to Mexico, the hardship did

not rise to the level required by the statute. Consequently, the IJ denied the

application for cancellation of removal.

      On administrative appeal, the BIA found no reason to reverse the IJ’s

decision on the hardship issue. It also rejected Ms. Galindo-Gonzalez’s claim that

her return to Mexico would result in family separation because she had not

sufficiently substantiated this claim. Accordingly, the BIA dismissed the appeal.

      Ms. Galindo-Gonzalez now appeals to this court, contending that the agency

erred as a matter of law because it failed to follow its own case law and because it

ignored the testimony of her expert witness, an anthropologist who testified about

the difficult conditions existing in Ms. Galindo-Gonzalez’s home town.

                                      Analysis

      The threshold issue is whether this court has jurisdiction to review the

BIA’s decision to deny Ms. Galindo-Gonzalez’s application for cancellation of

removal. See Sabido Valdivia v. Gonzales, 423 F.3d 1144, 1147 (10th Cir. 2005).

The Immigration and Nationality Act provides that “no court shall have

jurisdiction to review . . . any judgment regarding the granting of relief under

section . . . 1229b.” 8 U.S.C. § 1252(a)(2)(B). The term “judgment” as used in

this subsection is construed “as referring to the discretionary aspects of a decision

concerning cancellation of removal.” Arambula-Medina v. Holder, 572 F.3d 824,

828 (10th Cir. 2009); accord Sabido Valdivia, 423 F.3d at 1148 (holding that

                                           -3-
§ 1252(a)(2)(B)(i) bars appellate review of the discretionary aspects of a BIA

decision concerning cancellation of removal). “[T]he hardship issue is a matter of

discretion.” Morales Ventura v. Ashcroft, 348 F.3d 1259, 1262 (10th Cir. 2003).

In contrast, this court has jurisdiction to review “constitutional claims” and

“questions of law.” Arambula-Medina, 572 F.3d at 828 (quoting 8 U.S.C.

§ 1252(a)(2)(D)).

      Ms. Galindo-Gonzalez has framed her appellate issues as errors of law,

contending that the BIA failed to follow its own case law and ignored the

anthropologist’s testimony. In Arambula-Medina, this court rejected the

petitioner’s attempt to characterize as a constitutional claim his “assertion that the

IJ and BIA failed to apply what he characterizes as controlling BIA precedent and

regulations.” Id. at 829. Similarly, Ms. Galindo-Gonzalez’s claim that the BIA

failed to following its controlling precedent is not a constitutional or legal claim

giving rise to appellate jurisdiction.

      We turn to Ms. Galindo-Gonzalez’s argument that the agency committed an

error of law by ignoring the anthropologist’s evidence. The IJ considered and

credited this evidence. See Admin. R. at 61-62. Ms. Galindo-Gonzalez disagrees

with the IJ’s determination that the anthropologist’s testimony was insufficient to

demonstrate the requisite hardship to her children. A disagreement over a factual

finding is insufficient to invoke this court’s jurisdiction. See Arambula-Medina,
572 F.3d at 828 (“Recasting challenges to factual determinations as due process or

                                          -4-
other constitutional claims . . . is clearly insufficient to give this Court jurisdiction

under § 1252(a)(2)(D).” (quotations and alteration omitted)).

                                      Conclusion

      Because this court lacks jurisdiction over the issues presented, the appeal is

DISMISSED.


                                                       Entered for the Court



                                                       Wade Brorby
                                                       Senior Circuit Judge




                                            -5-